      Case 7:17-cv-09174-KMK-AEK Document 116 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NORMAN,

                                Plaintiff,                               17-cv-9174
                         v.                                ORDER GRANTING PRO BONO
                                                                   COUNSEL
 JOHN DOE et al.,

                                Defendants.

KENNETH M. KARAS, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of defending Plaintiff against Defendants Motions To Dismiss the

Fourth Amended Complaint in the above-captioned action. Counsel will file a Notice of Limited

Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal

cases, in civil cases, there is no requirement that courts supply indigent litigants with counsel.

Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad

discretion” when deciding whether to seek pro bono representation for a civil litigant. Id. Even

if a court does believe that a litigant should have a free lawyer, under the in forma pauperis

statute, a court has no authority to “appoint” counsel, but instead, may only “request” that an

attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490

U.S. 296, 301–310 (1989). Moreover, courts do not have funds to pay counsel in civil matters.

Courts must therefore request the services of pro bono counsel sparingly, and with reference to

public benefit, in order to preserve the “precious commodity” of volunteer-lawyer time for those
      Case 7:17-cv-09174-KMK-AEK Document 116 Filed 11/19/20 Page 2 of 4




litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172–73

(2d Cir. 1989).

       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61–62. Of course, the

litigant must first demonstrate that he or she is indigent, for example, by successfully applying

for leave to proceed in forma pauperis. The court must then consider whether the litigant’s claim

“seems likely to be of substance” – “a requirement that must be taken seriously.” Id. at 60–61.

If these threshold requirements are met, the court must next consider such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to the
       fact finder, the indigent’s ability to present the case, the complexity of the legal
       issues[,] and any special reason in that case why appointment of counsel would be
       more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply

bright-line rules nor automatically deny the request for counsel until the application has survived

a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392–93 (2d Cir. 1997). Rather,

each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                          DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Order, Dkt. No. 6.) Plaintiff therefore qualifies as indigent.

       In the Fourth Amended Complaint, Plaintiff asserts a claim under 42 U.S.C. § 1983,

alleging that that Defendants were deliberately indifferent to his medical needs in violation of the

Eighth Amendment. (Dkt. No. 107.) Plaintiff has been an inmate in the custody of the New

York State Department of Corrections and Community Supervision since April 18, 1990. On

January 16, 2016, while playing basketball at Sing Sing Correctional Facility, Plaintiff injured a


                                                  2
      Case 7:17-cv-09174-KMK-AEK Document 116 Filed 11/19/20 Page 3 of 4




finger on his right hand. Plaintiff’s § 1983 claims arise out of allegations regarding the adequacy

of the medical care he received. Specifically, Plaintiff alleges that there was a significant delay

in surgery on his finger which caused permanent damage. (See Fourth Am. Compl., Dkt. No.

107.) The Court finds that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61–

62. The Court finds that the other Hodge factors also weigh in favor of granting Plaintiff’s

application. Plaintiff would significantly benefit from pro bono counsel to defend against

Defendants Motions To Dismiss. In this case, representation would “lead to a quicker and more

just result by sharpening the issues and shaping examination.” Hodge, 802 F.2d at 61.

        The Court will request that counsel appear for the limited purpose of representing

Plaintiff in opposing Defendants Motions To Dismiss. Defendants’ Motions To Dismiss are due

December 17, 2020. Plaintiff’s opposition is due January 31, 2021. Defendants’ replies are due

February 13, 2021. Pro bono counsel would have the option of staying on to represent Plaintiff

at trial, if counsel would like to do so.

        Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is

especially intended for attorneys for whom pro bono service is a financial hardship. See

http://www.nysd.circ2.dcn/docs/prose/pro_bono_fund_order.pdf.

        Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. Absent an expansion of the scope of pro bono counsel’s

representation, pro bono counsel’s representation of Plaintiff will end upon completion of

drafting an opposition to the Motions To Dismiss.




                                                  3
      Case 7:17-cv-09174-KMK-AEK Document 116 Filed 11/19/20 Page 4 of 4




        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.

                                           CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and plaintiff should be prepared to proceed with the case without an attorney.

SO ORDERED.

 Dated:    November 19, 2020
           White Plains, New York



                                                        ___________________________________
                                                        KENNETH M. KARAS
                                                        UNITED STATES DISTRICT JUDGE




                                                   4
